DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/425,724, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 16/425,724 fails to disclose that the diameter of the large diameter hole is at least 91.44 cm as recited in claims 1 and 11.  Therefore, the claims 1-14 are not granted benefit of the earlier filing date of Application No. 16/425,724 and have an effective filing date of April 6, 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on April 6, 2022.  These drawings are accepted.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In line 21 of claim 1, a comma should be added after “91.44 cm”.
In line 5 of claim 11, a comma should be added after “heads”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra et al. (US 2019/0368273, Guerra).

It is noted that, due to the effective filing date of claims 1 and 11 being April 6, 2022, Guerra et al. qualifies as prior art for the instant claims.

Regarding claims 1 and 11:  Guerra discloses an apparatus Fig 4 for horizontal directional drilling reaming an underground arcuate path after a pilot hole has been drilled Fig 4, comprising:
a reamer line 59 defining a centerline axis 56;
a body comprising a centralizing ring 58, a plurality of arms 34 connected to the centralizing ring, and a plurality of reamer heads 30, one each of the reamer heads respectively mounted and corresponding to one each of the plurality of arms Fig 6;
wherein the body is connected to the reamer line Fig 6 for centering the horizontal directional drilling reaming apparatus in the underground arcuate path Fig 4;
wherein the plurality of reamer heads are symmetrically arranged around the centralizing ring Fig 6, 7;
a plurality of teeth 38 mounted to each reamer head, wherein each of the plurality of teeth is configured to rotate and ream the underground arcuate path claim 1;
wherein each of the reamer heads comprises a frustoconical body 32;
wherein the frustoconical body defines a cavity [0028] configured to receive at least one bearing 92, 94, 96;
wherein the plurality of teeth are mounted to the frustoconical body Fig 5;
wherein the frustoconical body is truncated across one end Fig 5, [0028]; and
wherein the frustoconical body defines a geometrical apex 40 projecting beyond the truncated end that coincides with the centerline axis of the horizontal directional drilling reaming apparatus for reaming a relatively larger diameter hole Fig 5, [0028], wherein the frustoconical body has an increased rate-of- penetration see below, and wherein the plurality of teeth mounted on the frustoconical body have an increased mechanical efficiency including any teeth relatively and successively closer to a tip of each reamer head see below, for the horizontal directional drilling reaming of the underground arcuate path Fig 4.

While Guerra does not specifically disclose that the frustoconical body increased rate-of-penetration or that all of the teeth have an increased mechanical efficiency, paragraphs [0007]-[0010] stress that decreased rate-of-penetration and decreased mechanical efficiency of the teeth is a common problem with prior art reamers.  Paragraph [0011] indicates that the disclosed reamer overcomes these problems.  As such, the reamer head, and all of its components, would increase rate-of-penetration and mechanical efficiency.
Further, the structure of the instant claims is identical to that of Guerra and thus it can be said that all properties and functions of the structure of the instant claim will be the same.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.
Guerra discloses all of the limitations of the above claim(s) except for the diameter of the relatively large diameter hole being of at least 91.44 cm.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Guerra so that the relatively large diameter hole had a diameter of at least 91.44 cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The test for obviousness of a result-effective variable is not whether or not this variable is recognized in the art applied. Such recognition would potentially lead to the variable being rejected as being anticipated by the reference. The test for obviousness of a result-effective variable is whether or not one or ordinary skill in the art would recognize that this variable could be changed or altered, and the results of this change, without deviating from the intended purpose of the reference. Further, the variable must not have any associated criticality in the instant application. 
In this case, paragraphs [0028] and [0030] of the instant specification give no criticality to the specific diameter of the large diameter hole.  Therefore, the specific diameter of the large diameter hole can be said to be obvious.

Regarding claims 2 and 12:  Wherein the frustoconical body of each of the reamer heads defines a geometrical conical surface having a distance L Fig 5; wherein the geometrical apex is located at the distance L Fig 5; wherein the centerline axis coincides with the distance L Fig 5; and wherein the geometrical apex is superimposed upon the centerline axis at the distance L Fig 5.

Regarding claim 11:  Guerra discloses a method for horizontal directional drilling reaming using the above apparatus.

Regarding claim 13:  The method further comprising: 
wherein the body has a quantity of weight determined by a size of the assembled horizontal directional drilling reaming apparatus Guerra does not disclose that the body has a weight however the entire weight of the apparatus will bear down on the body and reamer heads and thus the body will have a weight that is determined by the size of the apparatus; 
wherein the body has a lower lateral side Fig 4; 
exerting lateral forces across the lower later side according to the quantity of weight of the body against the relatively larger diameter hole during horizontal directional drilling reaming operations a body that is heavier will naturally exert greater lateral forces against the hole during the reaming operation; and 
reducing skidding of the plurality of reamer heads against the relatively larger diameter hole via the plurality of reamer heads comprising the frustoconical body wherein each frustoconical body defines the geometrical apex projecting beyond the truncated end of each frustoconical body that coincides with the centerline axis of the assembled horizontal directional drilling reaming apparatus see below.
The structure of the instant claims is identical to that of Guerra and thus it can be said that all properties and functions of the structure of the instant claim will be the same. The reduction of skidding is considered such a property.  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.

Claim(s) 8-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerra as applied to claims 1 and 11 above, and further in view of Reed (US 2,126,034).

Regarding claim 8:  Guerra, as modified, further comprising:
wherein the body has a quantity of weight Guerra does not disclose that the body has a weight however the entire weight of the apparatus will bear down on the body and reamer heads and thus the body will have a weight;
wherein the body has a lower lateral side Fig 4;
wherein lateral forces are exerted across the lower later side according to the quantity of weight of the body against the relatively larger diameter hole during horizontal directional drilling reaming operations a body that is heavier will naturally exert greater lateral forces against the hole during the reaming operation;
a plurality of reaming head journals implied by [0033] and Fig 9, a journal would be needed to hold and secure the bearings and reamer heads, one each respectively connected to each of the plurality of arms in intermediate relationship with respect to each of the reamer heads implied by [0033] and Fig 6, 9; and 
wherein each of the reaming head journals defines a first for bearing 92 and a second for bearing 94 journal bearing seat.

Guerra discloses all of the limitations of the above claim(s) except for the reamer head journals including a flange defined between the first and second journal bearing seat.
Reed discloses a downhole cutting head that is mounted on a spindle/journal 2, 3.  The journal includes a flange 3b defined by a first bearing seat for bearing 6 and a second bearing seat for bearing 12.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Guerra so that the journal included a flange defined by a first bearing sear and a second bearing seat as taught by Reed in order to have defined the walls of the raceway for cylindrical bearing disposed therein page 2, column 1, lines 14-24.

Guerra, as modified, fails to disclose the dimensions listed in the claim.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Guerra so that the weight of the body was approximately 5443 kilograms, the diameter of the large diameter hole was approximately 121.92 cm, and the thickness of the flange was at least 2.286 cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The test for obviousness of a result-effective variable is not whether or not this variable is recognized in the art applied. Such recognition would potentially lead to the variable being rejected as being anticipated by the reference. The test for obviousness of a result-effective variable is whether or not one or ordinary skill in the art would recognize that this variable could be changed or altered, and the results of this change, without deviating from the intended purpose of the reference. Further, the variable must not have any associated criticality in the instant application. 
In this case, paragraph [0029] of the instant specification give no criticality to these dimensions.  Therefore, the dimensions can be said to be obvious.

Regarding claim 9:  Guerra, as modified, further comprising:
wherein the body has a quantity of weight Guerra does not disclose that the body has a weight however the entire weight of the apparatus will bear down on the body and reamer heads and thus the body will have a weight;
wherein the body has a lower lateral side Fig 4;
wherein lateral forces are exerted across the lower later side according to the quantity of weight of the body against the relatively larger diameter hole during horizontal directional drilling reaming operations a body that is heavier will naturally exert greater lateral forces against the hole during the reaming operation;
a plurality of reaming head journals implied by [0033] and Fig 9, a journal would be needed to hold and secure the bearings and reamer heads, one each respectively connected to each of the plurality of arms in intermediate relationship with respect to each of the reamer heads implied by [0033] and Fig 6, 9; and 
wherein each of the reaming head journals defines a first for bearing 92 and a second for bearing 94 journal bearing seat.

Guerra discloses all of the limitations of the above claim(s) except for the reamer head journals including a flange defined between the first and second journal bearing seat.
Reed discloses a downhole cutting head that is mounted on a spindle/journal 2, 3.  The journal includes a flange 3b defined by a first bearing seat for bearing 6 and a second bearing seat for bearing 12.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Guerra so that the journal included a flange defined by a first bearing sear and a second bearing seat as taught by Reed in order to have defined the walls of the raceway for cylindrical bearing disposed therein page 2, column 1, lines 14-24.

Guerra, as modified, fails to disclose that the thickness of the flange is at least 2 cm.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Guerra so that the thickness of the flange was at least 2 cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The test for obviousness of a result-effective variable is not whether or not this variable is recognized in the art applied. Such recognition would potentially lead to the variable being rejected as being anticipated by the reference. The test for obviousness of a result-effective variable is whether or not one or ordinary skill in the art would recognize that this variable could be changed or altered, and the results of this change, without deviating from the intended purpose of the reference. Further, the variable must not have any associated criticality in the instant application. 
In this case, paragraph [0029] of the instant specification give no criticality to the specific thickness of the flange.  Therefore, the specific thickness can be said to be obvious.

Regarding claim 10:  The reamer apparatus further comprising:
a plurality of cylindrical bearings 92, 94, 96 respectively mounted between each of the respective reaming head journals and each of the respective reamer heads within the first and the second journal bearing seats Fig 9, claim 9;
wherein the cavity in the frustoconical body has a truncated cone profile, wherein the truncated cone profile accepts at least two levels of the plurality of cylindrical bearings also accepted within the first and the second journal bearing seats, wherein the level of cylindrical bearings proximate a truncated end is substantially the same size as the other level due to a geometrical apex as determined by the truncated end Fig 9, claim 9.

Regarding claim 14:  Guerra, as modified, further comprising:
wherein the body further comprises a plurality of reaming head journals implied by [0033] and Fig 9, a journal would be needed to hold and secure the bearings and reamer heads, one each respectively connected to each of the plurality of arms in intermediate relationship with respect to each of the reamer heads implied by [0033] and Fig 6, 9; and 
wherein each of the reaming head journals defines a first for bearing 92 and a second for bearing 94 journal bearing seat.

Guerra discloses all of the limitations of the above claim(s) except for the reamer head journals including a flange defined between the first and second journal bearing seat.
Reed discloses a downhole cutting head that is mounted on a spindle/journal 2, 3.  The journal includes a flange 3b defined by a first bearing seat for bearing 6 and a second bearing seat for bearing 12.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Guerra so that the journal included a flange defined by a first bearing sear and a second bearing seat as taught by Reed in order to have defined the walls of the raceway for cylindrical bearing disposed therein page 2, column 1, lines 14-24.

Guerra, as modified, fails to disclose that the thickness of the flange is at least 2 cm.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Guerra so that the thickness of the flange was at least 2 cm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The test for obviousness of a result-effective variable is not whether or not this variable is recognized in the art applied. Such recognition would potentially lead to the variable being rejected as being anticipated by the reference. The test for obviousness of a result-effective variable is whether or not one or ordinary skill in the art would recognize that this variable could be changed or altered, and the results of this change, without deviating from the intended purpose of the reference. Further, the variable must not have any associated criticality in the instant application. 
In this case, paragraph [0029] of the instant specification give no criticality to the specific thickness of the flange.  Therefore, the specific thickness can be said to be obvious.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:  The prior art of record fails to disclose or suggest that the journals of the reaming heads include a flange defined between one end of the intermediate journal retaining seat and another end of the lower journal bearing seat; and wherein a thickness of the flange is variable according and relative to the quantity of weight of the body and the lateral forces exerted across the lower later side of the body against the relatively larger diameter hole during horizontal directional drilling reaming operations as recited in the claimed combination.

Regarding claims 4-7:  These claims are considered allowable due to their dependence on claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
12/7/2022